             Case 2:19-cv-01676-TSZ Document 122 Filed 09/14/20 Page 1 of 1




 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6          MARLENA ROSS,

 7                               Plaintiff,

 8             v.                                         C19-1676 TSZ

 9          PACIFIC MARITIME                              ORDER
            ASSOCIATION,
10
                                 Defendant.
11
            Counsel having advised the Court that this matter has been resolved, and it
12
     appearing that no issue remains for the Court’s determination,
13
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14
     prejudice and without costs.
15
            In the event settlement is not perfected, either party may move to reopen and trial
16
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
17
            IT IS SO ORDERED.
18
            The Clerk is directed to send a copy of this Order to all counsel of record.
19
            Dated this 14th day of September, 2020.
20

21

22
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
23

     ORDER - 1
